Citation Nr: 1616102	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The claim was previously remanded by the Board in December 2013.


FINDING OF FACT

A seizure disorder began during the Veteran's service.


CONCLUSION OF LAW

A seizure disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

To the extent that the action taken herein is favorable to the Veteran, a full discussion of compliance with VA's duty to notify and assist is not required.

Legal Criteria and Analysis

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because the Veteran has a seizure disorder, epilepsy, the chronic disease presumption is applicable in this case.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335   (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 51 (1996).

The Veteran asserts he has a seizure disorder, epilepsy, which had its inception in service.

At the outset, the Board notes that the record reflects that the Veteran has a seizure disorder, namely, epilepsy.  The Board must next determine whether epilepsy was incurred in or is otherwise related to service.

In this regard, the Veteran has consistently asserted that he first experienced a seizure in service.  Indeed, at the June 2010 RO hearing, he specifically testified that he had a seizure in Vietnam which went untreated but which led to a post service diagnosis of seizure disorder in 1976.  He further testified that the seizures had continued to occur every approximately 90 days ever since service.  

Moreover, in a July 2014 Supplemental Statement of the Case (SSOC) the RO noted that "[T]here was a medical document sent in from [the Veteran's] service treatment record on a VA Form 70-3101 that document seizure treatment location Vietnam but no other information was provided such as treatment notes or details of what caused the seizure."  The Board notes that while the document, VA Form 70-3101 is a request for information form, the RO in the July 2014 SSOC has in essence, made a determination that the Veteran was treated for a seizure while in service.  The Board is unsure of the AOJ's referencing document.  However, the Board will accept the RO's determination and finding that the Veteran had a seizure in service.  Therefore, the remaining issue is whether the seizure in service was the first manifestation of the current epilepsy.

While, as the RO has noted, the cause and details of the seizure in service are not known, the fact remains that epilepsy, a seizure disorder, is a chronic disease.  The Veteran has stated he had a seizure in service and continued to have seizures post service.  As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, he is competent to report he continued to experience seizure like activity since service.  Therefore, considering the above, the Board finds that there is little basis to disassociate the seizure in service form the currently diagnosed epilepsy.  

The Board acknowledges that a VA medical opinion of April 2014 states that the Veteran's seizure disorder is less likely than not related to any event or injury while on active duty.  In providing this opinion, the examiner noted that in June 2010 the Veteran himself had reported that his seizures started after discharge form service.  This seems to be the basis for the opinion provided.  However, as noted above, contrary to the examiner's assertion, at the June 2010 hearing the Veteran testified that he had a seizure while serving in Vietnam but the diagnosis of a seizure disorder was not until after service.  Therefore, the Board finds that the opinion is inadequate as it is based on an inaccurate factual premise and it is accorded little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

By contrast, as noted, there is evidence of manifestations of a seizure in service, competent evidence of continuity of symptomatology, and a current disability of seizure disorder, epilepsy, with no competent evidence to disassociate the current disability from the manifestations in service.  Here, we find that we are bound by a decision of the Court.  Brannon v. Derwinski, 1 Vet. App. 314, 316-317 (1991).  The Veteran had a chronic disease in service and has one now.  

Therefore, service connection is warranted.  


ORDER

Service connection for a seizure disorder is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


